Exhibit 10.27

THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION GRANT – TERMS AND CONDITIONS

EXECUTIVE COMMITTEE MEMBERS (U.S.)

 

1. These Terms and Conditions form part of your Stock Option Agreement (the
“Agreement”) pursuant to which you have been granted a Nonqualified Stock Option
(“Stock Option”) under The Western Union Company 2006 Long-Term Incentive Plan
(the “Plan”). A copy of the Plan is enclosed for your convenience. The terms of
the Plan are hereby incorporated in this Agreement by reference and made a part
hereof. Any capitalized terms used in this Agreement that are not defined herein
shall have the meaning set forth in the Plan.

 

2. The number of common shares of The Western Union Company (the “Company”)
subject to the Stock Option, the grant date of the Stock Option and the option
exercise price are all specified in the attached Award Notice (which forms part
of the Agreement).

 

3. Subject to the other provisions of this Agreement and the terms of the Plan,
you will “vest” in, or have the right to exercise, this Stock Option as follows:

 

  (a) On or after the first anniversary and until the tenth anniversary of the
grant date, you may exercise this Stock Option for up to one-fourth (25%) of the
total number of shares covered hereby;

 

  (b) On or after the second anniversary and until the tenth anniversary of the
grant date, you may exercise this Stock Option for up to one-half (50%) of the
total number of shares covered hereby;

 

  (c) On or after the third anniversary and until the tenth anniversary of the
grant date, you may exercise this Stock Option for up to three-fourths (75%) of
the total number of shares covered hereby;

 

  (d) On or after the fourth anniversary and until the tenth anniversary of the
grant date, you may exercise this Stock Option with respect to the total number
of shares covered hereby;

 

  (e) No part of this Stock Option may be exercised after the tenth anniversary
of the grant date listed in the attached Award Notice.

 

4. This Stock Option may not be exercised, in whole or in part, unless the
following conditions are met:

 

  (a) Legal counsel for the Company must be satisfied at the time of exercise
that the issuance of shares upon exercise will comply with applicable U.S.
federal, state, local and foreign laws.

 

  (b) You pay the exercise price as follows: (i) by giving notice to the Company
or its designee of the number of whole shares of Common Stock to be purchased
and by making payment therefor in full (or arranging for such payment to the
Company’s satisfaction) either (A) in cash, (B) by delivery (either actual
delivery or by attestation procedures established by the Company) of Mature
Shares having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable by reason of such
exercise, (C) except as may be prohibited by applicable law, in cash by a
broker-dealer acceptable to the Company and to whom you have submitted an
irrevocable notice of exercise (i.e., also known as “cashless exercise”) or
(D) by a combination of (A) and (B) and (ii) by executing such documents as the
Company may reasonably request.



--------------------------------------------------------------------------------

  (c) You must, at all times during the period beginning with the grant date of
this Stock Option and ending on the date of such exercise, have been employed by
the Company, a Subsidiary or an Affiliate or have been engaged in a period of
Related Employment, with certain exceptions noted below. Service on the Board
after receipt of a Stock Option shall not be considered a termination of
employment.

 

  (d) You have executed and returned to the Company or accepted electronically
an updated restrictive covenant agreement (and exhibits) if requested by the
Company which may contain certain noncompete, nonsolicitation and/or
nondisclosure provisions. While a court may sever any provision in the
restrictive covenant agreement, you agree by executing or electronically
accepting the restrictive covenant agreement that you will forfeit this Stock
Option, whether vested or not, if you do not abide by the restrictive covenant
agreement as written.

 

  (e) You pay all applicable taxes, withholding obligations, securities fees, or
other costs, charges, or fees associated with the exercise. You may elect to
satisfy your obligation to pay all applicable taxes, withholding obligations,
securities fees, or other costs, charges, or fees by any of the following means:
(A) a cash payment to the Company, (B) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of Common
Stock having an aggregate Fair Market Value, determined as of the Tax Date,
equal to the amount necessary to satisfy any such obligation, (C) authorizing
the Company to withhold whole shares of Common Stock which would otherwise be
delivered having an aggregate Fair Market Value, determined as of the Tax Date,
or withhold an amount of cash which would otherwise be payable to you, equal to
the amount necessary to satisfy any such obligations, (D) except as may be
prohibited by applicable law, a cash payment by a broker-dealer acceptable to
the Company to whom you have submitted an irrevocable notice of exercise, or
(E) any combination of (A) and (B). Shares of Common Stock to be delivered or
withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate. You (or any
beneficiary or person entitled to act on your behalf) shall provide the Company
with any forms, documents or other information reasonably required by the
Company.

 

5. Absent a period of Related Employment or service on the Board subsequent to
the grant date, if you terminate employment or cease providing services to the
Company, a Subsidiary or an Affiliate while holding this Stock Option, your
right to exercise the Stock Option and the time during which you may exercise
the Stock Option depends on the reason for your termination.

 

  (a) Disability. If your employment with or service to the Company, a
Subsidiary or an Affiliate terminates by reason of Disability, this Stock Option
shall become fully vested and exercisable and may thereafter be exercised by you
(or your legal representative or similar person) until the date which is one
year after the effective date of your termination of employment or service, or
if earlier, the expiration date of the term of this Stock Option.

 

  (b) Retirement. If your employment with or service to the Company, a
Subsidiary or an Affiliate terminates by reason of Retirement, this Stock Option
shall continue to vest in accordance with its terms, and to the extent vested,
may thereafter be exercised by you (or your legal representative or similar
person) until the date which is four years after the effective date of your
termination of employment or service, or if earlier, the expiration date of the
term of this Stock Option.



--------------------------------------------------------------------------------

  (c) Death. If your employment with or service to the Company, a Subsidiary or
an Affiliate terminates by reason of death, this Stock Option shall become fully
vested and exercisable and may thereafter be exercised by your executor,
administrator, legal representative, beneficiary or similar person until the
date which is one year after the date of death, or if earlier, the expiration
date of the term of this Stock Option.

 

  (d) Involuntary Termination Without Cause. Except to the extent paragraph 7
applies, if your employment with or service to the Company, a Subsidiary or an
Affiliate is terminated involuntarily and without Cause and you are an eligible
participant in the Severance/Change in Control Policy applicable to members of
the Company’s Executive Committee, this Stock Option shall vest on a prorated
basis effective on your termination date. Such prorated vesting shall be
calculated by multiplying the unvested portion of the Stock Option by a
fraction, the numerator of which is the number of days that have elapsed between
the grant date and your termination date and the denominator of which is the
number of days between the grant date and the date the Stock Option would have
become fully vested, treating each separate vesting tranche of the Stock Option
as a separate Stock Option award. The portion of this Stock Option that does not
become vested under such calculation shall be forfeited effective on your
termination date and shall be canceled by the Company. The prorated portion of
the Stock Option that vests in accordance with such calculation may be exercised
by you (or your legal representative or similar person) until the end of your
severance period under such Policy or, if earlier, the expiration date of the
term of this Stock Option. If your employment with or service to the Company, a
Subsidiary or an Affiliate is terminated involuntarily and without Cause and you
are not an eligible participant in the Severance/Change in Control Policy
applicable to members of the Company’s Executive Committee on the date of such
termination, this Stock Option shall cease to vest, and to the extent already
vested, may thereafter be exercised by you (or your legal representative or
similar person) until the date which is three months after such involuntary
termination, or if earlier, the expiration date of the term of this Stock
Option.

 

  (e) Termination for Cause. If your employment with or service to the Company,
a Subsidiary or an Affiliate is terminated for Cause, this Stock Option shall
cease to vest, and to the extent already vested, may thereafter be exercised by
you (or your legal representative or similar person) until the close of the New
York Stock Exchange (if open) on the date of your termination of employment or
service. If the New York Stock Exchange is closed at the time of your
termination of employment, this Stock Option shall be forfeited at the time your
employment is terminated and shall be canceled by the Company.

 

 

(f)

Other Termination. If your employment with or service to the Company, a
Subsidiary or an Affiliate terminates for any reason other than Disability,
Retirement, death, involuntary termination without Cause or termination for
Cause, this Stock Option shall cease to vest, and to the extent already vested,
may thereafter be exercised by you (or your legal representative or similar
person) until the close of the New York Stock Exchange (if open) on the date
which is the thirtieth (30th) day following your termination of employment or
service, or if earlier, the expiration date of the term of this Stock Option. If
the New York Stock Exchange is closed on the thirtieth (30th) day following your
termination of employment or service, then your unexpired Stock Option may be
exercised until the close of the New York Stock Exchange on the next following
day on which the New York Stock Exchange is open, after which time this Stock
Option shall be forfeited and canceled by the Company.



--------------------------------------------------------------------------------

  (g) Death Following Termination of Employment or Service. If you die during
the applicable Post-Termination Exercise Period, this Stock Option will be
exercisable only to the extent that the Stock Option is exercisable on the date
of your death and may thereafter be exercised by your executor, administrator,
legal representative, beneficiary or similar person until the date which is one
year after the date of your death, or if earlier, the expiration date of the
term of this Stock Option.

 

6. So long as you continue to be a member of the Executive Committee of the
Company, you may transfer this Stock Option to a Family Member or Family Entity
without consideration; provided, however, in the case of a transfer of this
Stock Option to a limited liability company or a partnership which is a Family
Entity, such transfer may be for consideration consisting solely of an entity
interest in the limited liability company or partnership to which the transfer
is made. Any transfer of this Stock Option shall be in a form acceptable to the
Committee, shall be signed by you and shall be effective only upon written
acknowledgement by the Committee of its receipt and acceptance of such notice.
If this Stock Option is transferred to a Family Member or Family Entity, the
Stock Option may not thereafter be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of by such Family Member or Family Entity
except by will or the laws of descent and distribution.

 

7. If you are an eligible participant in the Severance/Change in Control Policy
applicable to members of the Company’s Executive Committee at the time of a
Change in Control and your employment with the Company, a Subsidiary or an
Affiliate terminates for an eligible reason under such policy during the
24-month period commencing on the effective date of the Change in Control, then
this Stock Option shall immediately become fully vested and exercisable
effective on the date of your termination and may thereafter be exercised by you
(or your legal representative or similar person) until the end of your severance
period under such policy or, if earlier, the expiration date of the term of this
Stock Option.

 

8. The Board or Committee may amend or terminate the Plan and the Committee may
amend (or its delegate may amend) these Terms and Conditions. No amendment may
impair your rights as an option holder without your consent. The determination
of such impairment shall be made by the Committee in its sole discretion.

 

9. The Committee (or its delegate) administers the Plan and has discretion to
interpret the Plan and this Agreement. Any decision or interpretation rendered
by the Committee or its delegate shall be final, conclusive and binding on you
and all persons claiming under or through you. By accepting this grant or other
benefit under the Plan, you and each person claiming under or through you shall
be conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan by the Committee or its delegate.

 

10. The validity, construction, interpretation, administration and effect of the
Plan and this Agreement shall be governed by the substantive laws, but not the
choice of law rules, of the State of Delaware.